Citation Nr: 1636717	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  15-30 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.   Entitlement to service connection for bilateral hearing loss disability.

2.   Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1974 to November 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2016.  A transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.   Resolving all reasonable doubt in favor of the Veteran, his bilateral hearing loss disability is etiologically due to acoustic trauma that occurred during service.

2.   Resolving all reasonable doubt in favor of the Veteran, his tinnitus is etiologically due to acoustic trauma that occurred during service. 


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability is established.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  Service connection for tinnitus is established. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  He asserts his hearing loss and tinnitus are due to acoustic trauma that occurred during service.  Specifically, the Veteran has asserted that he was a machinist mate in service and he worked in the engine room of a carrier where his job was to operate a ship service turbo generator and this caused his hearing loss and tinnitus.  See July 2016 BVA Hearing Transcript, pg. 2.  The Veteran contends that he has experienced tinnitus and hearing loss since service.  Id. at 3. 

The Veteran's DD214 indicates that he served from September 1974 to November 1977 and his military occupational specialty was an electrical mechanical repairman.  The Veteran's account of in-service noise exposure is credible and consistent with the circumstances of his service.  Thus, the Veteran's exposure to acoustic trauma during service is established.  See 38 U.S.C.A. § 1154(a).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss. 

Under C.F.R. § 3.385, medical evidence of current hearing loss requires a showing that the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or that the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993). 
At the outset, the Board notes that the Veteran's service treatment records are unavailable, and as such, the Board recognizes that VA's duty to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule is heightened.  

The Veteran was afforded a VA examination in February 2013.  On audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
20
40
LEFT
30
30
30
30
40

The results from the February 2013 VA examination demonstrate current bilateral hearing loss as it is defined by VA regulation, and therefore, the current disability requirement for service connection is satisfied.  

Next, as noted above, acoustic trauma in-service has been acknowledged.

Therefore, the remaining question is whether a medical nexus exists between the Veteran's current bilateral hearing loss and his claimed in-service noise exposure. 

The Board acknowledges the February 2013 VA opinion stating that the Veteran's hearing loss is not as likely as not related to his period of honorable service; however, the Board notes that the examiner used the Veteran's discharge physical, which the examiner states did not indicate a significant threshold shift beyond normal variability while in service, as the basis for his opinion.  The Board notes that in the Hensley case, the Court found that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  5 Vet. App. at 159.  Therefore, the Board affords this examination little probative weight.

Importantly, the Veteran submitted a private medical opinion in April 2016.  The examiner took the Veteran's history, asked about his noise exposure history, and his service and based on this, the examiner opined that the Veteran's bilateral hearing loss is more likely than not related to his significant noise exposure during service.  While the Board acknowledges that the examiner did not provide a detailed rationale for her conclusion, because it was based on the Veteran's history, the Board affords this examination some probative weight. 

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Given the Veteran's in-service exposure to acoustic trauma, his current diagnosis of bilateral hearing loss, and the private medical opinion linking his bilateral hearing loss to in-service acoustic trauma, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for bilateral hearing loss. 

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim for bilateral hearing loss is granted.

Tinnitus 

As an initial matter, the evidence indicates that the Veteran is diagnosed with tinnitus.  See February 2013 VA examination.  The Board therefore finds that the evidence demonstrates a current diagnosis, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, as noted previously, exposure to acoustic trauma during service is acknowledged. 

Therefore, the remaining question is whether there is a so-called "nexus" linking the Veteran's tinnitus to his active duty service.

On VA examination in February 2013, the Veteran reported that his tinnitus began 10 years prior, 26 years after service.  The examiner opined that based on the Veteran's report and documents in his file, the Veteran was exposed to hazardous noise levels while in service.  The examiner noted that electronic hearing testing conducted at enlistment and at discharge showed the Veteran did not have hearing loss/hearing injury while in service.  Based on electronic hearing testing conducted at enlistment and at discharge, the examiner opined that the Veteran's tinnitus is less likely than not caused by or a result of noise exposure while in service.  As noted above, in the Hensley case, the Court found that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Here, the fact that the Veteran did not experience tinnitus in service does not necessarily mean that it cannot be related to his service.  Therefore, the Board affords this examination little probative weight. 

With regard to the private medical opinion submitted in April 2016, the Board notes that while the examiner noted the Veteran's reports of suffering from tinnitus in both ears, the examiner did not provide an opinion as to the etiology of the Veteran's tinnitus.  Therefore, the Board cannot afford this examination any probative weight as to the etiology of the Veteran's tinnitus.

Nevertheless, medical opinions with respect to nexus are not necessarily needed in this instance.  Tinnitus is among the chronic diseases listed at 38 C.F.R. § 3.309(a) for which service connection may be granted on the basis of continuity of symptomatology, in lieu of a medical nexus opinion.  Moreover, tinnitus is a rare type of disability for which, in the vast majority of cases, service connection may be established when there is credible lay evidence of continuity of symptomatology since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).
It is important to note that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, there is no dispute that Veteran is competent to report symptoms of ringing in his ears that he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

The Veteran asserted at his July 2016 Board hearing that he first noticed tinnitus almost immediately when he started working in the engine room in service.  Additionally, in a statement submitted in July 2012, the Veteran explained how his tinnitus has progressed to where it is almost constant.  While the Veteran stated to the February 2013 VA examiner that his tinnitus began ten years prior, the record seems to suggest that he may have been explaining when his tinnitus became almost constant.  Therefore, the Board finds the Veteran's statements that he experienced tinnitus almost immediately credible and probative.  See Buchanan, 451 F.3d at 1336 ("the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."). 

Therefore, affording the Veteran the benefit of the doubt, the Board finds that service-connection for tinnitus is warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


